


Exhibit 10.3


RAMBUS INC.
2006 EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated April 24, 2014)


The following constitutes the provisions of the 2006 Employee Stock Purchase
Plan of Rambus Inc.


1.Purpose. The purpose of the Plan is to provide Employees with an opportunity
to purchase Common Stock through accumulated Contributions (as defined in
Section 2(h) below). It is the intention of the Company to have the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Code. The
provisions of the Plan, accordingly, will be construed so as to extend and limit
Plan participation in a uniform and nondiscriminatory basis consistent with the
requirements of Section 423 of the Code.


2.Definitions.


(a)“Administrator” means the Board or any committee designated by the Board to
administer the Plan pursuant to Section 14.


(b)“Board” means the Board of Directors of the Company.


(c)“Change of Control” means the occurrence of any of the following events:


(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or


(ii)The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or


(iii)The consummation of a merger or consolidation of the Company, with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, or such surviving entity or its parent outstanding immediately
after such merger or consolidation; or


(iv)A change in the composition of the Board occurring within a two (2)-year
period, as a result of which fewer than a majority of the Directors are
Incumbent Directors. “Incumbent Directors” means Directors who either (A) are
Directors as of the effective date of the Plan (pursuant to Section 23 hereof),
or (B) are elected, or nominated for election, to the Board with the affirmative
votes of at least a majority of those Incumbent Directors at the time of such
election or nomination (but will not include an individual whose election or
nomination is in connection with an actual or threatened proxy contest relating
to the election of Directors of the Company).






--------------------------------------------------------------------------------




(d)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.


(e)“Common Stock” means the common stock of the Company.


(f)“Company” means Rambus Inc., a Delaware corporation.


(g)“Compensation” means an Employee’s base straight time gross earnings, but
exclusive of payments for overtime, shift premium, incentive compensation,
incentive payments, bonuses and other compensation.


(h)“Contributions” means the payroll deductions and other additional payments to
the Company that the Company may permit to be made by a participant to fund the
exercise of options granted pursuant to the Plan.


(i)“Designated Subsidiary” means any Subsidiary that has been designated by the
Administrator from time to time in its sole discretion as eligible to
participate in the Plan.


(j)“Director” means a member of the Board.


(k)“Employee” means any individual who is a common law employee of an Employer
and is customarily employed for at least twenty (20) hours per week and more
than five (5) months in any calendar year by the Employer, or any lesser number
of hours per week and/or number of months in any calendar year established by
the Administrator (if required under applicable local law) for purposes of any
separate Offering. For purposes of the Plan, the employment relationship will be
treated as continuing intact while the individual is on sick leave or other
leave of absence that the Employer approves. Where the period of leave exceeds
three (3) months and the individual’s right to reemployment is not guaranteed
either by statute or by contract, the employment relationship will be deemed to
have terminated three (3) months and (1) day following the start of such leave.
The Administrator, in its discretion, from time to time may, prior to an
Enrollment Date for all options to be granted on such Enrollment Date, determine
(on a uniform and nondiscriminatory basis) that the definition of Employee will
or will not include an individual if he or she: (1) has not completed at least
two years of service since his or her last hire date (or such lesser period of
time as may be determined by the Administrator in its discretion),
(2) customarily works not more than twenty (20) hours per week (or such lesser
period of time as may be determined by the Administrator in its discretion), (3)
customarily works not more than five (5) months per calendar year (or such
lesser period of time as may be determined by the Administrator in its
discretion), or (4) is a highly compensated employee under Section 414(q) of the
Code with compensation above a certain level or who is an officer or subject to
the disclosure requirements of Section 16(a) of the Exchange Act, provided the
exclusion is applied with respect to each Offering in an identical manner to all
highly compensated individuals of the Employer whose Employees are participating
in that Offering.


(l)“Employer” means any one or all of the Company and its Designated
Subsidiaries.


(m)“Enrollment Date” means the first Trading Day of each Offering Period.


(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended,
including the rules and regulations promulgated thereunder.






--------------------------------------------------------------------------------




(o)“Exercise Date” means the first Trading Day on or after May 1 and November 1
of each year.


(p)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:


(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the Nasdaq Global Select Market, the
Nasdaq Global Market or the Nasdaq Capital Market of The Nasdaq Stock Market,
its Fair Market Value will be the closing sales price for the Common Stock (or
the closing bid, if no sales were reported) as quoted on such exchange or system
on the date of determination, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable, or;


(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value will be the mean of
the closing bid and asked prices for the Common Stock on the date of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable, or;


(iii)In the absence of an established market for the Common Stock, its Fair
Market Value will be determined in good faith by the Administrator.


(q)“Offering” means an offer under the Plan of an option that may be exercised
during an Offering Period as further described in Section 4. For purposes of
this Plan, the Administrator may designate separate Offerings under the Plan
(the terms of which need not be identical) in which Employees of one or more
Employers will participate, even if the dates of the applicable Offering Periods
of each such Offering are identical.


(r)“Offering Periods” means the periods of approximately six (6) months during
which an option granted pursuant to the Plan may be exercised, commencing on the
first Trading Day on or after May 1 and November 1 of each year and terminating
on the first Trading Day on or after the May 1 and November 1 Offering Period
commencement date approximately six (6) months later. The duration and timing of
Offering Periods may be changed pursuant to Section 4 of this Plan.


(s)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.


(t)“Plan” means this 2006 Employee Stock Purchase Plan.


(u)“Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Enrollment Date or on the
Exercise Date, whichever is lower; provided however, that the Purchase Price may
be adjusted by the Administrator pursuant to Section 20.


(v)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.


(w)“Trading Day” means a day on which the U.S. national stock exchanges and the
Nasdaq System are open for trading.






--------------------------------------------------------------------------------




3.Eligibility.


(a)Offering Periods. Any individual who is an Employee as of the Enrollment Date
of any Offering Period will be eligible to participate in such Offering Period,
subject to the requirements of Section 5. Employees who are citizens or
residents of a non-U.S. jurisdiction may be excluded from participation in the
Plan or an Offering if the participation of such Employees is prohibited under
the laws of the applicable jurisdiction or if complying with the laws of the
applicable jurisdiction would cause the Plan or an Offering to violate Section
423 of the Code.


(b)Limitations. Any provisions of the Plan to the contrary notwithstanding, no
Employee will be granted an option under the Plan (i) to the extent that,
immediately after the grant, such Employee (or any other person whose stock
would be attributed to such Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company or any Parent or Subsidiary of the
Company and/or hold outstanding options to purchase such stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of the capital stock of the Company or of any Parent or Subsidiary of the
Company, or (ii) to the extent that his or her rights to purchase stock under
all employee stock purchase plans (as defined in Section 423 of the Code) of the
Company or any Parent or Subsidiary of the Company accrues at a rate which
exceeds twenty-five thousand dollars ($25,000) worth of stock (determined at the
Fair Market Value of the stock at the time such option is granted) for each
calendar year in which such option is outstanding at any time, as determined in
accordance with Section 423 of the Code and the regulations thereunder.


4.Offering Periods. The Plan will be implemented by consecutive Offering Periods
with a new Offering Period commencing on the first Trading Day on or after May 1
and November 1 of each year, or on such other date as the Administrator will
determine, and continuing thereafter until terminated in accordance with Section
20. The Administrator will have the power to change the duration of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without stockholder approval if such change is announced prior to the
scheduled beginning of the first Offering Period to be affected thereafter.


5.Participation. An Employee who is eligible to participate in the Plan pursuant
to Section 3(a) may become a participant by (i) submitting to the Company’s
payroll office (or its designee), on or before a date prescribed by the
Administrator prior to an applicable Enrollment Date, a properly completed
subscription agreement authorizing Contributions in the form provided by the
Administrator for such purpose, or (ii) following an electronic or other
enrollment procedure prescribed by the Administrator.


6.Contributions.
(a)At the time a participant enrolls in the Plan pursuant to Section 5, he or
she will elect to have payroll deductions made on each payday or other
Contributions (to the extent permitted by the Administrator) made during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation which he or she receives on each such payday. The Administrator, in
its sole discretion, may permit all participants in a specified Offering to
contribute amounts to the Plan through payment by cash, check or other means set
forth in the subscription agreement prior to each Exercise Date of each Offering
Period, provided that payment through means other than payroll deductions shall
be permitted only if the participant has not already had the maximum permitted
amount withheld through payroll deductions during the Offering Period. A
participant’s subscription agreement shall remain in effect for successive
Offering Periods unless terminated as provided in Section 10 hereof.






--------------------------------------------------------------------------------




(b)Payroll deductions authorized by a participant will commence on the first
payday following the Enrollment Date and will end on the last payday in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10.


(c)All Contributions made for a participant will be credited to his or her
account under the Plan and will be made in whole percentages only. A participant
may not make any additional payments into such account.


(d)A participant may discontinue his or her participation in the Plan as
provided in Section 10, or may increase or decrease the rate of his or her
Contributions during the Offering Period by (i) properly completing and
submitting to the Company’s payroll office (or its designee), on or before a
date prescribed by the Administrator prior to an applicable Exercise Date, a new
subscription agreement authorizing the change in Contribution rate in the form
provided by the Administrator for such purpose, or (ii) following an electronic
or other procedure prescribed by the Administrator; provided, however, that
unless the Administrator provides otherwise, a participant may reduce, but not
increase, his or her Contribution rate during an Offering Period for that
Offering Period (it being understood that a participant may increase the
Contribution rate for future Offering Periods prior to the commencement of any
such Offering Period). If a participant has not followed such procedures to
change the rate of Contributions, the rate of his or her Contributions will
continue at the originally elected rate throughout the Offering Period and
future Offering Periods (unless terminated as provided in Section 10). The
Administrator may, in its sole discretion, limit the nature and/or number of
Contribution rate changes that may be made by participants during any Offering
Period. Any change in payroll deduction rate made pursuant to this Section 6(d)
will be effective as of the first full payroll period following five (5)
business days after the date on which the change is made by the participant
(unless the Administrator, in its sole discretion, elects to process a given
change in payroll deduction rate more quickly).


(e)Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b), a participant’s Contributions
may be decreased to zero percent (0%) at any time during an Offering Period.
Subject to Section 423(b)(8) of the Code and Section 3(b) hereof, Contributions
will recommence at the rate originally elected by the participant effective as
of the beginning of the first Offering Period which is scheduled to end in the
following calendar year, unless terminated by the participant as provided in
Section 10.


(f)Notwithstanding any provisions to the contrary in the Plan, the Administrator
may allow Employees to participate in the Plan via cash contributions instead of
payroll deductions if (i) payroll deductions are not permitted under applicable
local law, and (ii) the Administrator determines that cash contributions are
permissible under Section 423 of the Code.


(g)At the time the option is exercised, in whole or in part, or at the time some
or all of the Company’s Common Stock issued under the Plan is disposed of, the
participant must make adequate provision for the Company’s federal, state, or
other tax withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Common Stock. At any time, the Company may, but
will not be obligated to, withhold from the participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to the sale or early disposition of Common
Stock by the Employee. In addition, the Company or the Employer, may, but will
not be obligated to, withhold from the proceeds of the sale of Common Stock or
any other method of withholding the Company or the Employer deems appropriate to
the extent permitted by U.S. Treasury Regulation Section 1.423-2(f).






--------------------------------------------------------------------------------




7.Grant of Option. On the Enrollment Date of each Offering Period, each Employee
participating in such Offering Period will be granted an option to purchase on
the Exercise Date(s) of such Offering Period (at the applicable Purchase Price)
up to a number of shares of Common Stock determined by dividing such
participant’s Contributions accumulated prior to such Exercise Date and retained
in the participant’s account as of the Exercise Date by the applicable Purchase
Price; provided that in no event will a participant be permitted to purchase
during each Offering Period more than five thousand (5,000) shares of Common
Stock (subject to any adjustment pursuant to Section 19), and provided further
that such purchase will be subject to the limitations set forth in Sections 3(b)
and 13. The Employee may accept the grant of such option with respect to any
Offering Period under the Plan, by electing to participate in the Plan in
accordance with the requirements of Section 5. The Administrator may, for future
Offering Periods, increase or decrease, in its absolute discretion, the maximum
number of shares of Common Stock that a participant may purchase during each
Offering Period. Exercise of the option will occur as provided in Section 8,
unless the participant has withdrawn pursuant to Section 10. The option will
expire on the last day of the Offering Period.


8.Exercise of Option.


(a)Unless a participant withdraws from the Plan as provided in Section 10, his
or her option for the purchase of shares of Common Stock will be exercised
automatically on the Exercise Date, and the maximum number of full shares
subject to the option will be purchased for such participant at the applicable
Purchase Price with the accumulated Contributions in his or her account. No
fractional shares of Common Stock will be purchased; any Contributions
accumulated in a participant’s account which are not sufficient to purchase a
full share will be returned to the participant. Any other funds left over in a
participant’s account after the Exercise Date will be returned to the
participant. During a participant’s lifetime, a participant’s option to purchase
shares hereunder is exercisable only by him or her.


(b)Notwithstanding any contrary Plan provision, if the Administrator determines
that, on a given Exercise Date, the number of shares of Common Stock with
respect to which options are to be exercised may exceed (i) the number of shares
of Common Stock that were available for sale under the Plan on the Enrollment
Date of the applicable Offering Period, or (ii) the number of shares of Common
Stock available for sale under the Plan on such Exercise Date, the Administrator
may in its sole discretion (x) provide that the Company will make a pro rata
allocation of the shares of Common Stock available for purchase on such
Enrollment Date or Exercise Date, as applicable, in as uniform a manner as will
be practicable and as it will determine in its sole discretion to be equitable
among all participants exercising options to purchase Common Stock on such
Exercise Date, and either (x) continue any Offering Period then in effect, or
(y) terminate any Offering Period then in effect pursuant to Section 20. The
Company may make pro rata allocation of the shares of Common Stock available on
the Enrollment Date of any applicable Offering Period pursuant to the preceding
sentence, notwithstanding any authorization of additional shares of Common Stock
for issuance under the Plan by the Company’s stockholders subsequent to such
Enrollment Date.


9.Delivery. As soon as administratively practicable after each Exercise Date on
which a purchase of shares of Common Stock occurs, the Company will arrange the
delivery to each participant, as appropriate, the shares purchased upon exercise
of his or her option in a form determined by the Administrator (in its sole
discretion) and pursuant to rules established by the Administrator. No
participant will have any voting, dividend, or other stockholder rights with
respect to shares of Common Stock subject to any option granted under the Plan
until such shares have been purchased and delivered to the participant as
provided in this Section 9.






--------------------------------------------------------------------------------




10.Withdrawal.


(a)Under procedures established by the Administrator, a participant may withdraw
all but not less than all the Contributions credited to his or her account and
not yet used to exercise his or her option under the Plan at any time by (i)
submitting to the Company’s payroll office (or its designee) a written notice of
withdrawal in the form prescribed by the Administrator for such purpose, or (ii)
following an electronic or other withdrawal procedure prescribed by the
Administrator. All of the participant’s Contributions credited to his or her
account will be paid to such participant as promptly as practicable after the
effective date of his or her withdrawal and such participant’s option for the
Offering Period will be automatically terminated, and no further Contributions
for the purchase of shares will be made for such Offering Period. If a
participant withdraws from an Offering Period, Contributions will not resume at
the beginning of the succeeding Offering Period unless the participant
re-enrolls in the Plan in accordance with the provisions of Section 5.


(b)A participant’s withdrawal from an Offering Period will not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.


11.Termination of Employment. Upon a participant’s ceasing to be an Employee,
for any reason, he or she will be deemed to have elected to withdraw from the
Plan and the Contributions credited to such participant’s account during the
Offering Period but not yet used to purchase shares of Common Stock under the
Plan will be returned to such participant or, in the case of his or her death,
to the person or persons entitled thereto under Section 15, and such
participant’s option will be automatically terminated. The preceding sentence
notwithstanding, a participant who receives payment in lieu of notice of
termination of employment will be treated as continuing to be an Employee for
the participant’s customary number of hours per week of employment during the
period in which the participant is subject to such payment in lieu of notice.


12.Interest. No interest will accrue on the Contributions of a participant in
the Plan, except as may be required by applicable law, as determined by the
Company, and if so required by the laws of a particular jurisdiction, shall
apply to all participants in the relevant Offering except to the extent
otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).


13.Stock.


(a)Subject to adjustment upon changes in capitalization of the Company as
provided in Section 19, the maximum number of shares of Common Stock which will
be made available for sale under the Plan will be 4,600,000 shares of Common
Stock.


(b)Shares of Common Stock to be delivered to a participant under the Plan will
be registered in the name of the participant or in the name of the participant
and his or her spouse.


14.Administration. The Board or a committee of members of the Board who will be
appointed from time to time by, and will serve at the pleasure of, the Board,
will administer the Plan. The Administrator will have full and exclusive
discretionary authority to construe, interpret and apply the terms of the Plan,
to designate separate Offerings under the Plan, to determine eligibility, to
adjudicate all disputed claims filed under the Plan and to establish such
procedures that it deems necessary for administration of the Plan (including,
without limitation, to adopt such procedures and sub-plans as are necessary or
appropriate to permit the participation in the Plan by employees who are foreign
nationals or employed outside the United




--------------------------------------------------------------------------------




States). Unless otherwise determined by the Administrator, the Employees
eligible to participate in each such sub-plan will participate in a separate
Offering. The Administrator, in its sole discretion and on such terms and
conditions as it may provide, may delegate to one or more individuals all or any
part of its authority and powers under the Plan. Every finding, decision and
determination made by the Administrator (or its designee) will, to the full
extent permitted by law, be final and binding upon all parties.


15.Designation of Beneficiary.


(a)A participant may designate a beneficiary who is to receive any shares of
Common Stock and cash, if any, from the participant’s account under the Plan in
the event of such participant’s death subsequent to an Exercise Date on which
the option is exercised but prior to delivery to such participant of such shares
and cash. In addition, a participant may designate a beneficiary who is to
receive any cash from the participant’s account under the Plan in the event of
such participant’s death prior to exercise of the option. If a participant is
married and the designated beneficiary is not the spouse, spousal consent will
be required for such designation to be effective.


(b)The participant may change such designation of beneficiary at any time by
written notice. In the event of the death of a participant and in the absence of
a beneficiary validly designated under the Plan who is living at the time of
such participant’s death, the Company will deliver such shares and/or cash to
the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate.


(c)All beneficiary designations under this Section 15 will be made in such form
and manner as the Administrator may prescribe from time to time. Notwithstanding
Sections 15(a) and (b) above, the Company and/or the Administrator may decide
not to permit such designations by participants in non-U.S. jurisdictions to the
extent permitted by U.S. Treasury Regulation Section 1.423-2(f).


16.Transferability. Neither Contributions credited to a participant’s account
nor any rights with regard to the exercise of an option or to receive shares of
Common Stock under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition will be without effect, except
that the Company may treat such act as an election to withdraw from an Offering
Period in accordance with Section 10.


17.Use of Funds. The Company may use all Contributions received or held by the
Company under the Plan for any corporate purpose, and the Company will not be
obligated to segregate such Contributions, except under Offerings in which
applicable local law requires that Contributions to the Plan by participants be
segregated from the Company’s general corporate funds and/or deposited with an
independent third party for participants in non-U.S. jurisdictions. Until shares
of Common Stock are issued under the Plan (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), a participant will only have the rights of an unsecured creditor with
respect to such shares.


18.Reports. Individual accounts will be maintained for each participant in the
Plan. Statements of account will be given to participating Employees at least
annually, which statements will set forth the




--------------------------------------------------------------------------------




amounts of Contributions, the Purchase Price, the number of shares of Common
Stock purchased and the remaining cash balance, if any.


19.Adjustments, Dissolution, Liquidation or Change of Control.


(a)Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Common Stock, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, or other change in the
corporate structure of the Company affecting the Common Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan, the
Administrator will adjust the number and class of Common Stock which may be
delivered under the Plan, the Purchase Price per share and the number of shares
of Common Stock covered by each option under the Plan which has not yet been
exercised, and the numerical limits of Sections 7 and 13.


(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, any Offering Period then in progress will be
shortened by setting a new Exercise Date (the “New Exercise Date”), and will
terminate immediately prior to the consummation of such proposed dissolution or
liquidation, unless provided otherwise by the Board. The New Exercise Date will
be before the date of the Company’s proposed dissolution or liquidation. The
Board will notify each participant in writing or electronically, at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
the participant’s option has been changed to the New Exercise Date and that the
participant’s option will be exercised automatically on the New Exercise Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10.


(c)Change of Control. In the event of a Change of Control, each outstanding
option will be assumed or an equivalent option substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the option,
any Offering Period then in progress will be shortened by setting a new Exercise
Date (the “New Exercise Date”) and any Offering Period then in progress will end
on the New Exercise Date. The New Exercise Date will be before the date of the
Company’s proposed Change of Control. The Board will notify each participant in
writing or electronically, at least ten (10) business days prior to the New
Exercise Date, that the Exercise Date for the participant’s option has been
changed to the New Exercise Date and that the participant’s option will be
exercised automatically on the New Exercise Date, unless prior to such date the
participant has withdrawn from the Offering Period as provided in Section 10.


20.Amendment or Termination.


(a)The Administrator may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 19, no such termination can affect options
previously granted under the Plan, provided that an Offering Period may be
terminated by the Administrator on any Exercise Date if the Administrator
determines that the termination or suspension of the Plan is in the best
interests of the Company and its stockholders. Except as provided in Section 19
and this Section 20, no amendment may make any change in any option theretofore
granted which adversely affects the rights of any participant. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule), the
Company will obtain stockholder approval in such a manner and to such a degree
as required.






--------------------------------------------------------------------------------




(b)Without stockholder consent and without regard to whether any participant
rights may be considered to have been “adversely affected,” the Administrator
will be entitled to change the Offering Periods, designate separate Offerings,
limit the frequency and/or number of changes in the amount withheld during an
Offering Period, establish the exchange ratio applicable to amounts withheld in
a currency other than U.S. dollars, permit Contributions in excess of the amount
designated by a participant in order to adjust for delays or mistakes in the
Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with Contribution amounts, and
establish such other limitations or procedures as the Administrator determines
in its sole discretion advisable which are consistent with the Plan.


(c)In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Board may,
in its discretion and, to the extent necessary or desirable, modify, amend or
terminate the Plan to reduce or eliminate such accounting consequence including,
but not limited to:


(i)amending the Plan to conform with the safe harbor definition under Statement
of Financial Accounting Standards Codification Topic 718 (or any successor
thereto), including with respect to an Offering Period underway at the time;


(ii)altering the Purchase Price for any Offering Period including an Offering
Period underway at the time of the change in Purchase Price;


(iii)shortening any Offering Period so that such Offering Period ends on a new
Exercise Date, including an Offering Period underway at the time of the Board
action;


(iv)reducing the maximum percentage of Compensation a participant may elect to
set aside as Contributions; and


(v)reducing the maximum number of Shares a participant may purchase during any
Offering Period.


Such modifications or amendments will not require stockholder approval or the
consent of any Plan participants.


21.Notices. All notices or other communications by a participant to the Company
under or in connection with the Plan will be deemed to have been duly given when
received in the form and manner specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.


22.Conditions Upon Issuance of Shares. Shares of Common Stock will not be issued
with respect to an option under the Plan unless the exercise of such option and
the issuance and delivery of such shares pursuant thereto will comply with all
applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, including the rules and
regulations promulgated thereunder, the Exchange Act, and the requirements of
any stock exchange upon which the shares may then be listed, and will be further
subject to the approval of counsel for the Company with respect to such
compliance.


As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel




--------------------------------------------------------------------------------




for the Company, such a representation is required by any of the aforementioned
applicable provisions of law.


23.Term of Plan. The Plan will become effective upon the earlier to occur of its
adoption by the Board or its approval by the stockholders of the Company. It
will continue in effect for a term of ten (10) years, unless sooner terminated
under Section 20.






--------------------------------------------------------------------------------






SAMPLE SUBSCRIPTION AGREEMENT


RAMBUS INC.


2006 EMPLOYEE STOCK PURCHASE PLAN


SUBSCRIPTION AGREEMENT


_____ Original Application                            Offering Date:___________
_____ Change in Payroll Deduction Rate
_____ Change of Beneficiary(ies)


1.
____________________ hereby elects to participate in the Rambus Inc. 2006
Employee Stock Purchase Plan (the “Plan”) and subscribes to purchase shares of
the Company’s Common Stock in accordance with this Subscription Agreement and
the Plan.



2.
I hereby authorize payroll deductions from each paycheck in the amount of ____%
of my Compensation on each payday (from 1 to 15%) during the Offering Period in
accordance with the Plan. (Please note that no fractional percentages are
permitted.)



3.
I understand that said payroll deductions will be accumulated for the purchase
of shares of Common Stock at the applicable Purchase Price determined in
accordance with the Plan. I understand that if I do not withdraw from an
Offering Period, any accumulated payroll deductions will be used to
automatically exercise my option.



4.
I have received a copy of the complete Plan. I understand that my participation
in the Plan is in all respects subject to the terms of the Plan. I understand
that my ability to exercise the option under this Subscription Agreement is
subject to stockholder approval of the Plan.



5.
Shares of Common Stock purchased for me under the Plan should be issued in the
name(s) of Employee or Employee and Spouse only.



6.
I understand that if I dispose of any shares received by me pursuant to the Plan
within 2 years after the Enrollment Date (the first day of the Offering Period
during which I purchased such shares) or one year after the Exercise Date, I
will be treated for federal income tax purposes as having received ordinary
income at the time of such disposition in an amount equal to the excess of the
fair market value of the shares at the time such shares were purchased by me
over the price which I paid for the shares. I hereby agree to notify the Company
in writing within 30 days after the date of any disposition of my shares and I
will make adequate provision for Federal, state or other tax withholding
obligations, if any, which arise upon the disposition of the Common Stock. The
Company may, but will not be obligated to, withhold from my compensation the
amount necessary to meet any applicable withholding obligation including any
withholding necessary to make available to the Company any tax deductions or
benefits attributable to sale or early disposition of Common Stock by me. If I
dispose of such shares at any time after the expiration of the 2-year and 1-year
holding periods, I understand that I will be treated for federal income tax
purposes as having received income only at the time of such disposition, and
that such income will be taxed as ordinary income only to the extent of an
amount equal to the lesser of (1) the excess of the fair market value of the
shares at the time of such disposition over the purchase price which I paid for
the shares, or (2) 15% of the fair market





--------------------------------------------------------------------------------




value of the shares on the first day of the Offering Period. The remainder of
the gain, if any, recognized on such disposition will be taxed as capital gain.


7.
I hereby agree to be bound by the terms of the Plan. The effectiveness of this
Subscription Agreement is dependent upon my eligibility to participate in the
Plan.



8.
In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and/or shares due me under the Plan:



NAME:
(Please print)
 
 
 
 
 
 
 
 
 
(First)
(Middle)
(Last)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Relationship
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage Benefit
 
 
 
(Address)
 
 
 
 
 
 
 
 
 
 
 
NAME:
(Please print)
 
 
 
 
 
 
 
 
 
(First)
(Middle)
(Last)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Relationship
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage Benefit
 
 
 
(Address)
 
 
 
 
 
 
 
 
 
 
 
Employee’s Social
Security Number:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employee’s Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------




I UNDERSTAND THAT THIS SUBSCRIPTION AGREEMENT WILL REMAIN IN EFFECT THROUGHOUT
SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED BY ME.


Dated:_________________________    ____________________________________
Signature of Employee


____________________________________
Spouse’s Signature (If beneficiary other than spouse)






--------------------------------------------------------------------------------








SAMPLE WITHDRAWAL NOTICE


RAMBUS INC.


2006 EMPLOYEE STOCK PURCHASE PLAN


NOTICE OF WITHDRAWAL


The undersigned participant in the Offering Period of the Rambus Inc. 2006
Employee Stock Purchase Plan which began on ____________, ______ (the
“Enrollment Date”) hereby notifies the Company that he or she hereby withdraws
from the Offering Period. He or she hereby directs the Company to pay to the
undersigned as promptly as practicable all the payroll deductions credited to
his or her account with respect to such Offering Period. The undersigned
understands and agrees that his or her option for such Offering Period will be
automatically terminated. The undersigned understands further that no further
payroll deductions will be made for the purchase of shares in the current
Offering Period and the undersigned will be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.


Name and Address of Participant:
________________________________
________________________________
________________________________
Signature:
________________________________
Date:____________________________




